                                                                                              JS-6
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES -- GENERAL

Case No.         CV 21-2915-JFW(JPRx)                                            Date: June 17, 2021

Title:           Meghan Downing -v- Elie Tahari Retail Holding Inc., et al.


PRESENT:
                 HONORABLE JOHN F. WALTER, UNITED STATES DISTRICT JUDGE

                 Shannon Reilly                                None Present
                 Courtroom Deputy                              Court Reporter


ATTORNEYS PRESENT FOR PLAINTIFFS:                      ATTORNEYS PRESENT FOR DEFENDANTS:
              None                                                   None

PROCEEDINGS (IN CHAMBERS):                  ORDER OF DISMISSAL

        In the Notice of Settlement filed on June 16, 2021, Docket No. 10, the parties represent that
they have settled this action. As a result, the Court dismisses this action without prejudice subject
to either party reopening the action on or before July 19, 2021. The Court will retain jurisdiction for
the sole purpose of enforcing the settlement until July 19, 2021. Thereafter, absent further order of
the Court, the dismissal of this action will be with prejudice. All dates in this action, including the
trial date are vacated.

         IT IS SO ORDERED.




                                                                                 Initials of Deputy Clerk sr

(Rev. 1/14/15)
